DAYIS, District Judge,
addressed the jury in a most able and impartial charge, in the course of which he alluded to a former decision in relation to sugar. The duty on loaf sugar, he said had been fixed at a very high rate, but was eluded in many cases by the introduction of an article in a pounded state. The government claimed the duty, but the court notwithstanding the pounded sugar was superior to the best American loaf sugar that could be obtained, decided that it was not loaf sugar, and therefore not subject to duty.
The jury, after some deliberation, gave it as their opinion that the articles in question were leaden busts and consequently free from duty.
The total amount of lead imported by Messrs. Levitt & Co., in the shape of busts during the summer, was stated to be 664,000 pounds.